Case 9:19-cv-80730-RS Document 22 Entered on FLSD Docket 08/28/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 CLOVER COFFIE, ELIJAH SMITH, and
 SHANTE LEGRAND, each individually and on behalf of all others similarly situated;

        Plaintiffs,                                            Case No. 9:19-cv-80730-RS-MM
                                                               CLASS ACTION
 vs.                                                           Jury Trial Demanded

 FLORIDA CRYSTALS CORPORATION,
 a Delaware corporation;
 SUGAR CANE GROWERS COOPERATIVE OF FLORIDA,
 a Florida not for profit corporation;
 UNITED STATES SUGAR CORPORATION,
 a Delaware Corporation
 FLO-SUN INCORPORATED, a Florida corporation;
 AMERICAN SUGAR REFINING, INC.,
 a Delaware corporation
 OKEELANTA CORPORATION, a Delaware corporation;
 OSCEOLA FARMS, a Florida corporation;
 SUGARLAND HARVESTING CO.,
 a Florida not for profit corporation,
 TRUCANE SUGAR CORPORATION,
 a Florida corporation; INDEPENDENT
 HARVESTING, INC., a Florida corporation;
 KING RANCH, INC., a Delaware corporation;
 J & J AG PRODUCTS, INC., a Florida corporation;
 and DOES 1-50;

       Defendants.
 ___________________________________________/

                                SUMMONS IN A CIVIL ACTION

 To:    UNITED STATES SUGAR CORPORATION
        c/o LUKE KURTZ, as Registered Agent
        111 PONCE DE LEON AVENUE
        CLEWISTON, FL 33440

        A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)
 — or 60 days if you are the United States or a United States agency, or an officer or employee of the
 United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
Case 9:19-cv-80730-RS Document 22 Entered on FLSD Docket 08/28/2019 Page 2 of 2



 answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure.
 The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address
 are:

                                         Joseph Schulz, Esq.
                                         Zachary West, Esq.
                                      THE LAW OFFICES OF
                                    BERMAN & BERMAN, P.A.
                                       Post Office Box 272789
                                      Boca Raton, Florida 33427
                                     Telephone: (561) 826-5200
                                     Facsimile: (561) 826-5201
                                  service@thebermanlawgroup.com


         If you fail to respond, judgment by default will be entered against you for the relief demanded
 in the complaint. You also must file your answer or motion with the court.

                                                CLERK OF COURT

 Dated:____________                             ______________________________
                                                CLERK OR DEPUTY CLERK
